SH-/5"
                                ELECTRONIC RECORD




COA#       05-14-00724-CR                        OFFENSE:        22.02


           Robert Joe Kimble v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    283rd Judicial District Court


DATE: 05/28/15                     Publish: NO   TC CASE #:      F-1355104-T




                         IN THE COURT OF CRIMINAL APPEALS


          Robert Joe Kimble v. The State of
STYLE:    Texas                                       CCA#                  v|^M/^
                                     Petition         CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCAIS:                    DATE:

         R&fi/fiev                                    JUDGE:

DATE:      /t/oi/j-fir                                SIGNED:                            PC:

JUDGE:      /j^ OUu**—                                PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD